                                             Case 3:20-cv-00085-SK Document 63 Filed 05/20/20 Page 1 of 28




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         BOB LEWIS,
                                   7                                                         Case No. 20-cv-00085-SK
                                                        Plaintiff,
                                   8
                                                  v.                                         ORDER ON MOTION TO DISMISS
                                   9
                                         GOOGLE LLC, et al.,                                 Regarding Docket Nos. 23, 24, 27
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           This matter comes before the Court upon consideration of the motion to dismiss filed by

                                  14   Defendants Google Inc. and YouTube, LLC (collectively, “Defendants”). Having carefully

                                  15   considered the parties’ papers, relevant legal authority, and the record in the case, the Court hereby

                                  16   GRANTS Defendants’ motion for the reasons set forth below. Also pending is a motion for a

                                  17   temporary restraining order and preliminary injunction and a motion for expedited discovery, both

                                  18   filed by Plaintiff Bob Lewis. The Court DENIES Plaintiff’s motions as MOOT.

                                  19                                             BACKGROUND

                                  20           Plaintiff “is a societal, cultural, and political commentator who owns and operates the

                                  21   website located at internet DNS address: MisandryToday.com, operates the YouTube Channel

                                  22   Misandry Today, and is the author of The Feminist Lie, It Was Never About Equality.” (Dkt. No.

                                  23   19 (Second Amended Complaint), ¶ 16.) Plaintiff Bob Lewis posts content on YouTube and

                                  24   brings this action to challenge Defendants’ treatment of his posted content. (Id.) He alleges that

                                  25   Defendants are censoring and demonetizing his videos because of Defendants’ opposition to

                                  26   Plaintiff’s Christian religious affiliation, “national origin as a patriotic American citizen who

                                  27   supports American tradition and culture,” and for exercising his First Amendment rights. (Id., ¶

                                  28   1.)
                                            Case 3:20-cv-00085-SK Document 63 Filed 05/20/20 Page 2 of 28




                                   1           YouTube has a program which enables participants to receive a share of advertising

                                   2   revenue generated from advertisements posted on videos, which the parties label as

                                   3   “monetization.” If YouTube determines that certain content is not suitable for advertisement,

                                   4   YouTube may restrict the advertisement, and that action is referred to as “demonetization.”

                                   5   A.      State Actor Allegations.
                                   6           Plaintiff alleges that Defendants are agents of and are “joint enterprise state actors on

                                   7   behalf of the nations of The Peoples Republic of China, the EU, and the signatory governments of

                                   8   the Christchurch Call agreement.” (Id., ¶ 2.) Defendants allegedly enforce Chinese, EU, and

                                   9   Christchurch Call signatory government laws within the United States by criminalizing “hate

                                  10   speech” in violation of the United States Constitution. (Id.)

                                  11           1.      China.
                                  12           Defendants, along with other technology leaders, meet with the President of China in
Northern District of California
 United States District Court




                                  13   Seattle in September 2015. (Id., ¶ 20.) Defendants have at least four offices in China staffed with

                                  14   hundreds of employees and, therefore, are required by the 2017 Chinese National Intelligence Law

                                  15   to “function as a joint enterprise collaborator and agent of the Chinese government.” (Id., ¶ 27.)

                                  16           Until at least July 2019, Defendants worked on developing a search engine called Project

                                  17   Dragonfly for China that would be compatible with China’s state sponsored censorship and

                                  18   intelligence activities. (Id, ¶¶ 28, 30, 31.)

                                  19           2.      European Union.
                                  20           In 2012, Defendants created a “Trusted Flagger” program. (Id., ¶ 37.) On September 22,

                                  21   2016, Defendants made the following statement:

                                  22                   Back in 2012, we noticed that certain people were particularly active
                                                       in reporting Community Guidelines violations with an extraordinarily
                                  23                   high rate of accuracy. From this insight, the Trusted Flagger program
                                                       was born to provide more robust tools for people or organizations who
                                  24                   are particularly interested in and effective at notifying us of content
                                                       that violates our Community Guidelines.
                                  25
                                                       As part of this program, Trusted Flaggers receive access to a tool that
                                  26                   allows for reporting multiple videos at the same time.
                                  27                   Our Trusted Flaggers’ results around flagging content that violates
                                                       our Community Guidelines speak for themselves: their reports are
                                  28
                                                                                          2
                                           Case 3:20-cv-00085-SK Document 63 Filed 05/20/20 Page 3 of 28



                                                       accurate over 90% of the time. This is three times more accurate than
                                   1                   the average flagger.
                                   2   (Id.) Ninety percent of the time a Trusted Flagger flags a video for removal, that video is taken

                                   3   offline. (Id.) One news outlet reported that British authorities are among the Trusted Flaggers.

                                   4   The report stated that of the 200 people and organizations included in the pool of Trusted

                                   5   Flaggers, ten slots were filled by governmental agencies. (Id., ¶ 38.)

                                   6           Another news organization reported that Defendants, along with Facebook, Twitter and

                                   7   Microsoft were working with the European Union to fight hate speech. (Id., ¶ 39.) Google’s

                                   8   public policy and government relations director made the following public statement: “we have

                                   9   always prohibited illegal hate speech on our platforms. . . We are pleased to work with the

                                  10   Commission to develop co-and self-regulatory approaches to fighting hate speech online.” (Id.)

                                  11           Defendants signed the European Union’s Code of Conduct Agreement in which they

                                  12   committed to removing illegal hate speech. (Id., ¶ 41.) Defendants are abiding by the European
Northern District of California
 United States District Court




                                  13   Union’s Code of Conduct and have been expanding the censorship of hate speech into the United

                                  14   States. (Id., ¶ 45.)

                                  15           3.      Christchurch Call Agreement.
                                  16           A news organization reported that multiple governments, including Britain, Canada,

                                  17   Australia, Jordan, Senegal, Indonesia, Norway and Ireland, and big technology companies,

                                  18   including Defendants, pledged to tackle terrorist and extremist violence online in response to the

                                  19   attack on the Christchurch mosque. (Id., ¶ 52.) The United States refused to sign on due to

                                  20   freedom of speech concerns. (Id., ¶ 53.)

                                  21           Defendants committed to sharing information with other online service providers and

                                  22   foreign governments and notifying each other when they take down online content they disagree

                                  23   with. (Id., ¶ 55.) Online service providers, including Defendants, also agreed to work with the

                                  24   signatory governments to shut down accounts. (Id., ¶ 56.)

                                  25           4.      Google’s Interactions with the United States Government.
                                  26           Google won an exclusive, no-bid $27 million contract to provide the National Geospatial-

                                  27   Intelligence Agency with geospatial visualization services. (Id., ¶ 196.)

                                  28           Additionally, news organizations have reported that the Pentagon, the Census Bureau, and
                                                                                        3
                                            Case 3:20-cv-00085-SK Document 63 Filed 05/20/20 Page 4 of 28




                                   1   intelligence agencies are working with Google and other large technology companies on the

                                   2   Pentagon’s artificial intelligence and to fend off “fake news” and online disinformation campaigns

                                   3   (Id., ¶¶ 197-199.)

                                   4   B.     Defendants’ Conduct in the United States.
                                   5          Defendants operate the largest publicly accessible commercial website for people to

                                   6   purchase, rent, and view videos, movies and television shows in the United States. (Id., ¶ 64.)

                                   7          All registered users of YouTube.com are required to sign YouTube’s Terms of Service.

                                   8   (Id., ¶ 81.) YouTube’s Terms of Service require users to stipulate they will not submit any content

                                   9   or material contrary to YouTube’s Guidelines, or contrary to local, national, or international laws

                                  10   and regulations. (Id., ¶ 84.)

                                  11   C.     Defendants’ Conduct Towards Plaintiff.
                                  12          Plaintiff joined YouTube as a registered user on August 13, 2016. (Id., ¶ 118.) Plaintiff
Northern District of California
 United States District Court




                                  13   created a channel called “Misandry Today” and online he used the name of DDJ. (Id., ¶ 119.)

                                  14   Plaintiff published his first YouTube video, a commercial for his book The Feminist Lie, It Was

                                  15   Never About Equality, on May 29, 2017. (Id., ¶ 120.) Plaintiff published a video commentary

                                  16   entitled, “The Social Media Constitutional Crisis” on YouTube.com on October 28, 2017. (Id., ¶

                                  17   121.) Plaintiff published a video commentary entitled, “The Feminist & SJW Treason” on

                                  18   YouTube.com on November 3, 2017. (Id., ¶ 122.) Plaintiff published a video commentary

                                  19   entitled, “The Legal Controversies Surrounding Social Media Companies” on YouTube on March

                                  20   20, 2018. (Id., ¶ 123.)

                                  21          Starting on October 28, 2017, YouTube demonetized many of Plaintiff’s videos. (Id., ¶

                                  22   124.) Plaintiff filed appeals with YouTube. He won many of his appeals, but he lost 19. (Id., ¶

                                  23   124.) For the appeals he won, YouTube did not compensate Plaintiff for the revenue he lost from

                                  24   the demonetization. (Id.) YouTube also restricted and removed some of Plaintiff’s videos. (Id.,

                                  25   ¶¶ 163, 165-169.)

                                  26          YouTube maintains at least one, and possibly more, blacklists. (Id., ¶ 171.) Defendants

                                  27   also created at least two programming frameworks which enable Defendants to “shadow ban,”

                                  28   conceal, demote, or censor videos and other online content. (Id., ¶¶ 172, 174.)
                                                                                        4
                                            Case 3:20-cv-00085-SK Document 63 Filed 05/20/20 Page 5 of 28




                                   1          YouTube allows content creators to share advertisement revenue in return for posting

                                   2   video content, which is known as monetization and is part of Google’s Adsense program. (Id., ¶

                                   3   193.) Website owners can join Google’s Adsense program and get paid for advertisements on

                                   4   their websites. (Id., ¶ 194.) Google also runs an auction which allows advertisers to bid on ad

                                   5   placement. (Id., ¶ 195.)

                                   6   D.     YouTube’s Terms and Guidelines.1
                                   7          To participate in YouTube’s partner program and receive a share of advertising revenue

                                   8   generated from advertisements posted on videos (“monetization”), participants must agree to

                                   9   YouTube’s Partner Program Terms. (Dkt. No. 28, ¶ 4, Ex. A.). The Partner Program Terms

                                  10   incorporate the YouTube’s Terms of Service and YouTube’s Partner Program Policies (now

                                  11   referred to as the “YouTube Monetization Policies”), which refer to YouTube’s Advertiser-

                                  12   Friendly Content Guidelines. (Id., ¶¶ 5, 8, 10, 11, Exs. A, C, D.) YouTube’s Terms of Service
Northern District of California
 United States District Court




                                  13   incorporates YouTube’s Community Guidelines. (Id., ¶ 9, Ex. B.)

                                  14          YouTube’s Partner Program Terms provide in relevant part that “YouTube is not obligated

                                  15   to display any advertisements alongside your videos and may determine the type and format of ads

                                  16   available on the YouTube Service.” (Id., Ex. A, ¶ 1.1.) YouTube’s Community Guidelines state:

                                  17                  If you think content is inappropriate, use the flagging feature to
                                                      submit it for review by our YouTube staff. Our staff carefully reviews
                                  18                  flagged content 24 hours a day, 7 days a week to determine whether
                                                      there’s a violation of our Community Guidelines.
                                  19
                                       (Id., Ex. B at p.1.) The Community Guidelines then lists several categories of prohibited material,
                                  20
                                       including “Hateful content.” The “Hateful content” section states:
                                  21

                                  22

                                  23
                                              1
                                                 Courts may consider documents on a motion to dismiss where “the complaint necessarily
                                       relies upon a document or the contents of the document are alleged in a complaint, the document’s
                                  24   authenticity is not in question and there are no disputed issues as to the document’s relevance.”
                                       Coto Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010). In his operative complaint,
                                  25   Plaintiff repeatedly refers to his contracts with Defendants. (See, e.g., Dkt. No. 19, ¶¶ 13, 81-84
                                       (referring to YouTube’s Terms of Service), ¶ 234 (referring to YouTube’s Terms of Service and
                                  26   community guidelines), ¶ 245.) Plaintiff attached YouTube’s Terms of Service as Exhibit S to his
                                       original complaint. (Dkt. No. 1.) The Terms of Service states that YouTube’s Community
                                  27   Guidelines are incorporated by reference. (Id.) In a declaration in support of Defendants’ motion
                                       to dismiss, Jorge Blanco Cano explains what contracts entities must agree to in order to post on
                                  28   YouTube’s video-sharing website and to participate in YouTube’s Partner Program to monetize
                                       posted videos. (Dkt. No. 28, ¶¶ 3-5.)
                                                                                          5
                                           Case 3:20-cv-00085-SK Document 63 Filed 05/20/20 Page 6 of 28



                                                      Our products are platforms for free expression. But we don’t support
                                   1                  content that promotes or condones violence against individuals or
                                                      groups based on race or ethnic origin, religion, disability, gender, age,
                                   2                  nationality, veteran status, caste, sexual orientation, or gender
                                                      identity, or content that incites hatred on the basis of these core
                                   3                  characteristics.
                                   4   (Id., Ex. B.) YouTube’s monetization policy provides, in pertinent part:

                                   5                  If you’re in the YouTube Partner Program, it’s important to follow
                                                      the YouTube monetization policies, which include YouTube’s
                                   6                  Community Guidelines, Terms of Service, and Google AdSense
                                                      program policies. These policies apply to anyone in the YouTube
                                   7                  Partner Program. If you want to monetize videos with ads, they must
                                                      also meet our Advertiser-friendly content guidelines.
                                   8
                                                      If you violate any of these policies, YouTube may take some or all of
                                   9                  the following actions:
                                  10                  •   Disabling ads from your content
                                  11                  •   Disabling your AdSense account
                                  12                  •   Suspending your participation in the YouTube Partner Program
Northern District of California
 United States District Court




                                  13                  •   Suspending or even terminating your YouTube channel
                                  14                  …
                                  15                  Content that violates YouTube’s Community Guidelines is not
                                                      eligible for monetization and will be removed from YouTube. . . .
                                  16
                                                      Content that violates YouTube’s Community Guidelines includes: . .
                                  17                  . Hateful content . . . .
                                  18   (Id., Ex. C.) YouTube’s Advertiser-friendly content guidelines provides “examples of content not

                                  19   suitable for ads, which will result in a ‘limited or no ads’ monetization state[,]” as well as topics

                                  20   that are “not advertiser-friendly[,]” such as: “Hateful content[,]” “Incendiary and demeaning[,]”

                                  21   and “Controversial issues and sensitive events[.]” (Id., Ex. D.) “Hateful content” is further

                                  22   defined as:

                                  23                  Content that incites hatred against, promotes discrimination,
                                                      disparages, or humiliates an individual or group of people based on
                                  24                  the following is not suitable for advertising:
                                  25                  •   Race
                                  26                  •   Ethnicity or ethnic origin
                                  27                  •   Nationality
                                  28                  •   Religion
                                                                                          6
                                            Case 3:20-cv-00085-SK Document 63 Filed 05/20/20 Page 7 of 28



                                                      •   Disability
                                   1
                                                      •   Age
                                   2
                                                      •   Veteran status
                                   3
                                                      •   Sexual orientation
                                   4
                                                      •   Gender identity
                                   5
                                                      •   Any other characteristic associated with systemic discrimination
                                   6                      or marginalization
                                   7   (Id.)

                                   8   E.      Plaintiff’s Claims.
                                   9           1.     42 U.S.C. § 1983 – First Amendment Violation.

                                  10           Plaintiff alleges that Defendants are state actors based on their relationship with China, the

                                  11   European Union, and the signatory countries of the Christchurch Call Agreement. (Id., ¶ 208.)

                                  12   Defendants enforce the hate speech and other censorship laws of these countries within the United
Northern District of California
 United States District Court




                                  13   States, including against Plaintiff. (Id., ¶ 212.) Plaintiff further alleges that even if Defendants are

                                  14   not agents of a foreign government, they are pervasively intertwined with the United States

                                  15   government. (Id., ¶ 217.)

                                  16           2.     National Origin Discrimination Under 42 U.S.C. § 2000a.

                                  17           Plaintiff alleges that Defendants are an online theater and/or place of public exhibition or

                                  18   entertainment under 42 U.S.C. § 2000a. (Id., ¶ 221.)

                                  19           YouTube allegedly discriminated against Plaintiff on the basis of his national origin when

                                  20   YouTube demonetized many of his videos and then his entire channel, restricted, and removed his

                                  21   videos because he “is a patriotic American citizen who promotes Constitutional rights of

                                  22   Americans, Christian beliefs and American laws and culture. (Id., ¶ 225.)

                                  23           3.     47 U.S.C. § 230 Claims.

                                  24           Under his third claim, Plaintiff alleges that that the Communications Decency Act, 47

                                  25   U.S.C § 230 is unconstitutional because it allows Defendants to censor without liability and

                                  26   because the statute is vague, overbroad, and internally inconsistent. (Id., ¶¶ 94, 95, 229-31.) In

                                  27   his eighth claim, Plaintiff brings a claim to challenge Defendants’ ability to assert 47 U.S.C § 230

                                  28   as a defense, asserting that Defendants do not meet the good faith requirements of the statute. (Id.,
                                                                                          7
                                           Case 3:20-cv-00085-SK Document 63 Filed 05/20/20 Page 8 of 28




                                   1   ¶ 263.)

                                   2             4.      Lanham Act.
                                   3             Plaintiff alleges that YouTube “markets itself as website that promotes free speech and

                                   4   freedom of expression free from censorship” and points to the following statement from YouTube

                                   5   on its website:

                                   6                     Our Mission is to give everyone a voice and show them the world.
                                                         We believe that everyone deserves to have a voice, and that the world
                                   7                     is a better place when we listen, share and build community through
                                                         our stories.
                                   8
                                                         Our values are based on four essential freedoms that define who we
                                   9                     are.
                                  10                     Freedom of Expression:
                                                         We believe people should be able to speak freely, share opinions,
                                  11                     foster open dialogue, and that creative freedom leads to new voices,
                                                         formats, and possibilities.
                                  12
Northern District of California
 United States District Court




                                                         Freedom of Information
                                  13
                                                         We believe everyone should have easy, open access to information
                                  14                     and that video is a powerful force for education, building
                                                         understanding, and documenting world events, big and small.
                                  15
                                                         Freedom of Opportunity:
                                  16                     We believe everyone should have a chance to be discovered, build a
                                                         business and succeed on their own terms, and that people-not
                                  17                     gatekeepers-decide what’s popular.
                                  18                     Freedom to Belong:
                                                         We believe everyone should be able to find communities of support,
                                  19                     breakdown barriers, transcend borders and come together around
                                                         shared interests.
                                  20

                                  21   (Id., ¶ 65.) Plaintiff alleges that Defendants falsely advertise as a forum for open and intellectually

                                  22   diverse expression and misrepresent the nature of its services “as an equal, open and diverse public

                                  23   forum committed to American style free speech.” (Id., ¶ 259.)

                                  24             Plaintiff alleges that he has been harmed by lower and diverted viewership, decreased and

                                  25   lost ad revenue, a reduction in advertisers, and damage to his brand, reputation and goodwill. (Id.,

                                  26   ¶ 260.)

                                  27             5.      Declaratory Relief Claim.
                                  28             Plaintiff also seeks declaratory relief on all of his federal claims. (Id., ¶ 270.)
                                                                                             8
                                           Case 3:20-cv-00085-SK Document 63 Filed 05/20/20 Page 9 of 28



                                              6.       State-Law Claims.
                                   1
                                                       i.     Fraud.
                                   2
                                              Plaintiff alleges that Defendants publicly presents YouTube as a free speech platform, free
                                   3
                                       from unlawful censorship. (Dkt. No. 19, ¶ 233.) Defendants do not disclose the identity of their
                                   4
                                       trusted flaggers, including that they use foreign governmental entities or agencies as flaggers. (Id.,
                                   5
                                       234.) Defendants also fail to disclose that American registered users could be censored or
                                   6
                                       demonetized if a foreign government objects to it. (Id., ¶¶ 235, 236.)
                                   7
                                              Plaintiff further alleges that Defendants failed to disclose they: (1) adopted a “more
                                   8
                                       censored European/Chinese ideological perspective” over “American Constitutional style free
                                   9
                                       speech,” (2) maintained blacklists of words, websites, users, and/or other material and content, and
                                  10
                                       (3) used algorithm censorship and blacklists, such as Twiddler, Adscorer and other internal tools,
                                  11
                                       it artificially promoted and demoted websites, YouTube channels, and other online material. (Id.,
                                  12
Northern District of California




                                       ¶¶ 237, 239.)
 United States District Court




                                  13
                                              Plaintiff alleges that he relied on these misrepresentations and/or omissions and was
                                  14
                                       damaged by the demonetization of his channel and censorship of his videos. (Id., ¶ 243.)
                                  15
                                                       ii.    Breach of Implied Covenant of Good Faith and Fair Dealing.
                                  16
                                              Plaintiff alleges that he entered into contracts with Defendants for their services and that
                                  17
                                       the contracts give Defendants unilateral discretion to remove, restrict, demonetize or demote his
                                  18
                                       content. (Id., ¶ 245.) The contracts also allow Defendants to change the terms at any time without
                                  19
                                       notice. (Id.)
                                  20
                                              Plaintiff further alleges none of his demonetized or restricted videos violated the letter or
                                  21
                                       spirit of their contracts. (Id., ¶ 247.) Plaintiff contends that, pursuant to the contracts, he was
                                  22
                                       entitled to a wide audience and to some portion of the ad revenue profits that Defendants earned
                                  23
                                       from hosting Plaintiff’s content. (Id., ¶ 248.) Defendants breached the covenant of good faith and
                                  24
                                       fair dealing by unfairly and unlawfully interfering with his rights to receive the benefits of the
                                  25
                                       contracts. (Id.)
                                  26
                                                       iii.   Tortious Interference with Economic Advantage.
                                  27
                                              Plaintiff alleges that Defendants discriminates, demonetizes, and/or otherwise censors him
                                  28
                                                                                          9
                                            Case 3:20-cv-00085-SK Document 63 Filed 05/20/20 Page 10 of 28




                                   1   “as part of an ongoing pattern and practice to silence American citizens on behalf of foreign

                                   2   government trust flaggers and/or other agents.” (Id., ¶ 265.) Defendants intentionally and

                                   3   maliciously interfered with Plaintiff’s business interests by censoring and demonetizing him on

                                   4   their websites and platforms. (Id., 267.)

                                   5                                                  ANALYSIS

                                   6   A.      Applicable Legal Standard on Motion to Dismiss.
                                   7           A motion to dismiss is proper under Federal Rule of Civil Procedure 12(b)(6) where the

                                   8   pleadings fail to state a claim upon which relief can be granted. On a motion to dismiss under

                                   9   Rule 12(b)(6), the Court construes the allegations in the complaint in the light most favorable to

                                  10   the non-moving party and takes as true all material allegations in the complaint. Sanders v.

                                  11   Kennedy, 794 F.2d 478, 481 (9th Cir. 1986). Even under the liberal pleading standard of Rule

                                  12   8(a)(2), “a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires
Northern District of California
 United States District Court




                                  13   more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

                                  14   will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citing Papasan v. Allain,

                                  15   478 U.S. 265, 286 (1986)). Rather, a plaintiff must instead allege “enough facts to state a claim to

                                  16   relief that is plausible on its face.” Id. at 570.

                                  17           “The plausibility standard is not akin to a probability requirement, but it asks for more than

                                  18   a sheer possibility that a defendant has acted unlawfully. . . . When a complaint pleads facts that

                                  19   are merely consistent with a defendant’s liability, it stops short of the line between possibility and

                                  20   plausibility of entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

                                  21   Twombly, 550 U.S. at 557) (internal quotation marks omitted). If the allegations are insufficient to

                                  22   state a claim, a court should grant leave to amend, unless amendment would be futile. See, e.g.

                                  23   Reddy v. Litton Indus., Inc., 912 F.2d 291, 296 (9th Cir. 1990); Cook, Perkiss & Liehe, Inc. v. N.

                                  24   Cal. Collection Serv., Inc., 911 F.2d 242, 246-47 (9th Cir. 1990).

                                  25           As a general rule, “a district court may not consider material beyond the pleadings in ruling

                                  26   on a Rule 12(b)(6) motion.” Branch v. Tunnell, 14 F.3d 449, 453 (9th Cir. 1994), overruled on

                                  27   other grounds, Galbraith v. Cnty. of Santa Clara, 307 F.3d 1119 (9th Cir. 2002) (citation omitted).

                                  28   However, documents subject to judicial notice, such as matters of public record, may be
                                                                                            10
                                            Case 3:20-cv-00085-SK Document 63 Filed 05/20/20 Page 11 of 28




                                   1   considered on a motion to dismiss. See Harris v. Cnty of Orange, 682 F.3d 1126, 1132 (9th Cir.

                                   2   2011). In doing so, the Court does not convert a motion to dismiss to one for summary judgment.

                                   3   See Mack v. S. Bay Beer Distrib., 798 F.2d 1279, 1282 (9th Cir. 1986), overruled on other

                                   4   grounds by Astoria Fed. Sav. & Loan Ass’n v. Solimino, 501 U.S. 104 (1991). The district court

                                   5   may also consider documents attached to and/or incorporated by reference in the complaint

                                   6   without converting the motion to dismiss into a motion for summary judgment. United States v.

                                   7   Ritchie, 342 F.3d 903, 908 (9th Cir. 2003). “The court need not . . . accept as true allegations that

                                   8   contradict matters properly subject to judicial notice . . . .” Sprewell v. Golden State Warriors,

                                   9   266 F. 3d 979, 988 (9th Cir. 2001).

                                  10   B.      Defendants’ Motion to Dismiss.
                                  11           Defendants move to dismiss all of Plaintiffs claims, except for his third and eighth claims,

                                  12   on the grounds that § 230 of the Communications Decency Act (the “CDA”) immunizes them
Northern District of California
 United States District Court




                                  13   from Plaintiff’s claims.2

                                  14           1.     Plaintiff’s Third and Eighth Claims Regarding the CDA.
                                  15           In anticipation of Defendants’ defenses, Plaintiff brings two claims challenging the CDA –

                                  16   Plaintiff’s third claim alleging § 230 of the CDA is unconstitutional and Plaintiff’s eighth claim

                                  17   alleging Defendants do not meet the “good faith” requirement of § 230(c)(2). Defendants argue

                                  18   that Plaintiff lacks standing to bring both of these claims because the CDA is a statute that which

                                  19   merely provides Defendants with a defense to liability.

                                  20           Standing is a constitutional requirement of all federal courts, requiring plaintiffs to

                                  21   “demonstrate a personal stake in the outcome” in order to establish jurisdiction. City of Los

                                  22   Angeles v. Lyons, 461 U.S. 95, 101 (1983) (citing Baker v. Carr, 369 U.S. 186, 204 (1962)).

                                  23   Where a plaintiff lacks standing, a federal court “lacks subject matter jurisdiction over the suit.”

                                  24   Cetacean Cmty. v. Bush, 386 F.3d 1169, 1174 (9th Cir. 2004). To satisfy the Constitution’s

                                  25   standing requirements, a plaintiff must show (1) he has suffered an “injury in fact” that is (a)

                                  26
                                  27           2
                                               In his opposition brief, Plaintiff concedes that he cannot state an affirmative claim that
                                  28   Defendants’ terms and conditions are unconscionable. Therefore, the Court grants Defendants’
                                       motion as to Plaintiff’s sixth claim as unopposed.
                                                                                        11
                                          Case 3:20-cv-00085-SK Document 63 Filed 05/20/20 Page 12 of 28




                                   1   concrete and particularized and (b) actual or imminent, not conjectural or hypothetical; (2) the

                                   2   injury must be fairly traceable to the challenged action of the defendant; and (3) it must be likely,

                                   3   as opposed to merely speculative, that the injury will be redressed by a favorable decision. Lujan

                                   4   v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). “[A] plaintiff must demonstrate standing

                                   5   for each claim he seeks to press and for each form of relief that is sought.” Town of Chester, N.Y.

                                   6   v. Laroe Estates, Inc., 137 S. Ct. 1645, 1650 (2017) (quoting Davis v. Federal Election Comm’n,

                                   7   554 U.S. 724, 734 (2008)).

                                   8          Here, Plaintiff has not alleged any facts to show he has suffered an injury in fact.

                                   9   Plaintiff’s asserted injury depends upon his valid claim and Defendants’ assertion of a defense

                                  10   provided by 47 U.S.C. § 230. Plaintiff will not suffer an injury unless and until Plaintiff pleads a

                                  11   valid claim, which, as discussed in this Order, he has not done, and until Defendants assert a

                                  12   defense to liability provided by 47 U.S.C. § 230. Therefore, the Court finds that Plaintiff lacks
Northern District of California
 United States District Court




                                  13   standing to bring his third and eighth claims challenging 47 U.S.C. § 230 and grants Defendants’

                                  14   motion on this ground.

                                  15          2.      Defendants’ Ability to Assert Section 230 as a Defense to Liability.
                                  16          Although Plaintiff cannot bring an independent claim to challenge the constitutionality of

                                  17   Section 230 of the CDA, the Court will address Plaintiff’s argument raised in his third claim

                                  18   because Defendants assert this statute as a ground for dismissing Plaintiff’s claims. Plaintiff

                                  19   argues that Section 230 violates the First Amendment because it restricts his speech. (Dkt. No. 32

                                  20   (Plaintiff’s Opp.) at 15.) In his SAC, Plaintiff alleges that § 230 is unconstitutional “because the

                                  21   statute doesn’t define any of the terms included under §[230](c)(2)(A), such as: ‘harassing,

                                  22   obscene, lewd, lascivious, filthy, excessively violent, objectionable.’” (Dkt. No. 19, ¶ 229.)

                                  23   It appears as though Plaintiff contends that § 230(c)(2) is unconstitutional. However, as discussed

                                  24   below, the Court finds that Plaintiff’s claims are barred based on § 230(c)(1), not subdivision

                                  25   (c)(2). Moreover, to the extent Plaintiff argues that subdivision (c)(1) violates the First

                                  26   Amendment, it is not clear how. Section 230(c)(1) provides: “No provider or user of an

                                  27   interactive computer service shall be treated as the publisher or speaker of any information

                                  28   provided by another information content provider.” 47 U.S.C.A. § 230(c)(1). This provision does
                                                                                         12
                                          Case 3:20-cv-00085-SK Document 63 Filed 05/20/20 Page 13 of 28




                                   1   not ban or restrict any speech. Cf. Green v. Am. Online (AOL), 318 F.3d 465, 472 (3d Cir. 2003)

                                   2   (rejecting claim that Section 230(c)(2) contravenes the First Amendment because it merely

                                   3   immunizes internet service providers of internet from liability: “Section 230(c)(2) does not require

                                   4   AOL to restrict speech; rather it allows AOL to establish standards of decency without risking

                                   5   liability for doing so.”) (emphasis in original).

                                   6          Plaintiff’s other argument regarding the CDA in his eighth claim also applies only to

                                   7   subdivision (c)(2). Plaintiff alleges that Defendants have not meet the “good faith” requirement

                                   8   under the statute (Dkt. No. 19, ¶ 263), but only subdivision (c)(2), not subdivision (c)(1), requires

                                   9   any “good faith.”3 Therefore, Plaintiff has not shown that that Defendants are precluded from

                                  10   raising § 230(c)(1) as a defense to Plaintiff’s claims.

                                  11          3.      The CDA Bars Plaintiff’s Remaining Claims.
                                  12          Section 230 of the CDA “immunizes providers of interactive computer services against
Northern District of California
 United States District Court




                                  13   liability arising from content created by third parties.” Fair Hous. Council of San Fernando

                                  14   Valley v. Roommates.com, LLC, 521 F.3d 1157, 1162 (9th Cir. 2008) (en banc). “Any activity

                                  15   that can be boiled down to deciding whether to exclude material that third parties seek to post

                                  16   online is perforce immune under section 230.” Id. at 1170-71. Immunity under Section 230

                                  17   “protect[s] websites not merely from ultimate liability, but [also] from having to fight costly and

                                  18   protracted legal battles.” Id. at 1175. “[C]ourts have treated § 230(c) immunity as quite robust,

                                  19   adopting a relatively expansive definition of ‘interactive computer service’ and a relatively

                                  20   restrictive definition of ‘information content provider.’” Carafano v. Metrosplash, 339 F.3d 1119,

                                  21   1123 (9th Cir. 2003); Jane Doe No. 1 v. Backpage.com, LLC, 817 F.3d 12, 18 (1st Cir. 2016)

                                  22   (“There has been near-universal agreement that section 230 should not be construed grudgingly.”).

                                  23   “[C]lose cases . . . must be resolved in favor of immunity.” Roommates.Com, 521 F.3d at 1174.

                                  24   “When a plaintiff cannot allege enough facts to overcome Section 230 immunity, a plaintiff’s

                                  25

                                  26          3
                                                 Subdivision (c)(2) provides: “No provider or user of an interactive computer service shall
                                  27   be held liable on account of . . . any action voluntarily taken in good faith to restrict access to or
                                       availability of material that the provider or user considers to be obscene, lewd, lascivious, filthy,
                                  28   excessively violent, harassing, or otherwise objectionable, whether or not such material is
                                       constitutionally protected[.]” 47 U.S.C.A. § 230(c)(2).
                                                                                          13
                                          Case 3:20-cv-00085-SK Document 63 Filed 05/20/20 Page 14 of 28




                                   1   claims should be dismissed.” See Dyroff v. Ultimate Software Grp., Inc., 934 F.3d 1093, 1097

                                   2   (9th Cir. 2019). “Section 230 immunity extends to causes of action under both state and federal

                                   3   law.” Fed. Agency of News LLC v. Facebook, Inc., --- F. Supp. 3d ---, 2020 WL 137154, at *5

                                   4   (N.D. Cal. Jan. 13, 2020) (citing Roommates, 521 F.3d at 1164, 1169 n. 24).

                                   5          Subsection (c)(1) of the CDA protects from liability (1) a provider or user of an interactive

                                   6   computer service (2) whom a plaintiff seeks to treat as a publisher or speaker (3) of information

                                   7   provided by another information content provider. Barnes v. Yahoo!, Inc., 570 F.3d 1096, 1100-

                                   8   01 (9th Cir. 2009).

                                   9                 i.       Interactive Computer Service.
                                  10          An “interactive computer service” is defined under the CDA as “any information service,

                                  11   system, or access software provider that provides or enables computer access by multiple users to

                                  12   a computer server, including specifically a service or system that provides access to the Internet
Northern District of California
 United States District Court




                                  13   and such systems operated or services offered by libraries or educational institutions.” 47 U.S.C.

                                  14   § 230(f)(2). There does not appear to be any dispute that YouTube and Google are providers of an

                                  15   interactive computer service. See Bennett v. Google, LLC, 882 F.3d 1163, 1167 (D.C. Cir. 2018)

                                  16   (“as many other courts have found, Google qualifies as an ‘interactive computer service’ provider

                                  17   because it ‘provides or enables computer access by multiple users to a computer server.’”); see

                                  18   also Black v. Google Inc., 2010 WL 3222147, at *2 (N.D. Cal. Aug. 13, 2010) (finding Google

                                  19   immune under § 230), aff’d by 457 Fed. Appx. 622 (9th Cir. 2011); Gonzalez v. Google, Inc., 282

                                  20   F. Supp. 3d 1150, 1163 (N.D. Cal. 2017) (holding Google was an interactive computer service

                                  21   provider and dismissing claims based on YouTube postings); Lancaster v. Alphabet Inc., 2016

                                  22   WL 3648608, at *3 (N.D. Cal. July 8, 2016) (“The Court finds . . . that YouTube and Google are

                                  23   ‘interactive computer services.’”).

                                  24                   ii.    Treating Defendants as a Publisher or Speaker.
                                  25          In his claims, Plaintiff charges Defendants with wrongfully demonetizing, censoring,

                                  26   restricting and removing his videos. The Ninth Circuit has made clear that removing or restricting

                                  27   postings falls within a publisher’s traditional functions. Barnes, 570 F.3d at 1101 (citing Zeran v.

                                  28   Amer. Online, Inc., 129 F.3d 327, 330 (4th Cir. 1997)) (listing “deciding whether to publish,
                                                                                        14
                                          Case 3:20-cv-00085-SK Document 63 Filed 05/20/20 Page 15 of 28




                                   1   withdraw, postpone or alter content” as examples of “a publisher’s traditional editorial

                                   2   functions”)); see also Ebeid v. Facebook, Inc., 2019 WL 2059662, at *5 (N.D. Cal. May 9, 2019)

                                   3   (“defendant’s decision to remove plaintiff’s posts undoubtedly falls under ‘publisher’ conduct”).

                                   4   “Subsection (c)(1), by itself, shields from liability all publication decisions, whether to edit, to

                                   5   remove, or to post, with respect to content generated entirely by third parties.” Barnes, 570 F.3d

                                   6   at 1105; see also Roommates.Com, 521 F.3d at 1171 (“any activity that can be boiled down to

                                   7   deciding whether to exclude material that third parties seek to post online is perforce immune

                                   8   under section 230.”).

                                   9          Defendants argue and the Court agrees that their alleged demonetization of Plaintiff’s

                                  10   postings also constitutes a publishing function under § 230. Courts have broadly interpreted what

                                  11   it means to be acting as a publisher under the CDA. Jane Doe No. 1 v. Backpage.com, LLC, 817

                                  12   F.3d 12, 19 (1st Cir. 2016) (“The broad construction accorded to section 230 as a whole has
Northern District of California
 United States District Court




                                  13   resulted in a capacious conception of what it means to treat a website operator as the publisher or

                                  14   speaker of information provided by a third party.”). In Backpage.com, the First Circuit held that

                                  15   choices that the defendant made about the posting standards for advertisements, such as rules for

                                  16   what terms were allowed in postings and the acceptance of anonymous payments, fell within

                                  17   publisher functions. Id. at 20; see also id. at 21 (“Features such as these, which reflect choices

                                  18   about what content can appear on the website and in what form, are editorial choices that fall

                                  19   within the purview of traditional publisher functions.”); cf. Stewart v. Rolling Stone LLC, 181 Cal.

                                  20   App. 4th 664, 691 (2010) (First Amendment protections for newspapers as publishers has been

                                  21   extended to the content and placement of advertisements). Deciding whether to limit advertising

                                  22   on a posting is not different in nature from removing a post altogether. Both fall under the rubric

                                  23   of publishing activities. See Barnes, 570 F.3d at 1102 (“publication involves reviewing, editing,

                                  24   and deciding whether to publish or to withdraw from publication third-party content”). Thus, the

                                  25   Court finds that Plaintiff treats Defendants as a publisher in his allegations.

                                  26                  iii.     Provided by Another Information Content Provider.
                                  27          Plaintiff’s videos, and the advertisements from other third parties, constitute “information

                                  28   provided by another information content provider” under § 230. Riggs v. MySpace, Inc., 444 F.
                                                                                          15
                                          Case 3:20-cv-00085-SK Document 63 Filed 05/20/20 Page 16 of 28




                                   1   App’x 986, 987 (9th Cir. 2011) (defendant’s decision to delete plaintiff’s profile from its social

                                   2   networking site was precluded by section 230(c)(1) of the CDA) (citing Roommates.Com, 521

                                   3   F.3d at 1170-71) (“[A]ny activity that can be boiled down to deciding whether to exclude material

                                   4   that third parties seek to post online is perforce immune under section 230.”)); see also Ebeid v.

                                   5   Facebook, Inc., 2019 WL 2059662, at *5(N.D. Cal. May 9, 2019) (rejected argument that posts

                                   6   were not “information provided by another information content provider” because plaintiff himself

                                   7   – not some other third-party – provided the information and applied (c)(1) immunity to

                                   8   Facebook’s decision to remove plaintiff’s posts); Lancaster, 2016 WL 3648608, at * 3(applied

                                   9   (c)(1) immunity to YouTube’s decision to remove plaintiff’s videos from its site). As the court

                                  10   explained in Ebeid, “information provided by another information content provider” applies to any

                                  11   content that is “created entirely by individuals or entities other than the interactive computer

                                  12   service provider.” Ebeid, 2019 WL 2059662, at *4.
Northern District of California
 United States District Court




                                  13           Because the Court finds that Defendants provide an interactive computer service and that

                                  14   Plaintiff, through his first, second, fourth, fifth, seventh, ninth, and tenth claims, is seeking to hold

                                  15   Defendants liable as a publisher of information provided by another content provider, § 230(c)(1)

                                  16   bars these claims.

                                  17           4.      Failure to State Claims.
                                  18           Additionally, the Court finds that Plaintiff’s claims independently should be dismissed

                                  19   because he fails to allege sufficient facts to state his claims.

                                  20                   i.      Plaintiff’s Section 1983 Claim Premised on the First Amendment.
                                  21           Plaintiff’s first claim is under 42 U.S.C. § 1983 for alleged violations of the First

                                  22   Amendment. To state a claim under Section 1983, a plaintiff must plead: “(1) a violation of rights

                                  23   protected by the Constitution or created by federal statute, (2) proximately caused (3) by conduct

                                  24   of a ‘person’ (4) acting under color of state law.” Crumpton v. Gates, 947 F.2d 1418, 1420 (9th

                                  25   Cir. 1991). Here, Plaintiff is only suing private entities. See Prager Univ. v. Google LLC, -- F.3d

                                  26   ---, 2020 WL 913661, * 2, 3 (9th Cir. Feb. 26, 2020) (“YouTube is a private entity. . . .“[I]t is not

                                  27   transformed into a state actor solely by providing a forum for speech”) (internal brackets,

                                  28   quotation marks and citation omitted). Plaintiff does not dispute that “normally private parties
                                                                                          16
                                          Case 3:20-cv-00085-SK Document 63 Filed 05/20/20 Page 17 of 28




                                   1   cannot be held as state actors.” (Dkt. No. 32 at 4.) Instead, Plaintiff seeks to hold Defendants

                                   2   liable as “state” actors by connecting them to alleged conduct by the United States government

                                   3   and by foreign governments. However, even if Plaintiff’s allegations were sufficient to hold

                                   4   Plaintiff’s liable for conduct by the federal and by foreign governments, such allegations do not

                                   5   allege conduct under color of state law.

                                   6          A defendant acts “under color of state law” where he, she, or it “exercised power possessed

                                   7   by virtue of state law and made possible only because the wrongdoer is clothed with the authority

                                   8   of state law.” West v. Atkins, 487 U.S. 42, 49 (1988) (emphasis added). “[F]ederal officials who

                                   9   violate federal rights protected by § 1983 generally do not act under ‘color of state law.’” Kali v.

                                  10   Bowen, 854 F.2d 329, 331 (9th Cir. 1988) (citation omitted) (where plaintiffs did not allege that

                                  11   federal and state officials conspired, federal officials’ actions could not be deemed to have been

                                  12   under “color of state law”); see also Cabrera v. Martin, 973 F.2d 735, 742 (9th Cir. 1992)
Northern District of California
 United States District Court




                                  13   (“[f]ederal officials acting under federal authority are generally not considered to be state actors,

                                  14   [but] they may be liable under § 1983 if they are found to have conspired with or acted in concert

                                  15   with state officials to some substantial degree.”). Similarly, acts by a foreign government and its

                                  16   officials “cannot constitute conduct under color of state law” under Section 1983. Kimbell v.

                                  17   Benner, 2018 WL 1135389, at *3 (C.D. Cal. Feb. 26, 2018) (citing Gerritsen v. de la Madrid

                                  18   Hurtado, 819 F.2d 1511, 1515 (9th Cir. 1987)); cf. Ohno v. Yasuma, 723 F.3d 984, 995 (9th Cir.

                                  19   2013) (“‘state actor’ means an actor for whom a domestic governmental entity is in some sense

                                  20   responsible”). Accordingly, Plaintiff fails to state a claim under Section 1983 premised on the

                                  21   First Amendment.

                                  22                  ii.     Plaintiff’s Claim of Discrimination under Title II of the Civil Rights
                                                              Act.
                                  23
                                              Under Title II if the Civil Rights Act “[a]ll persons shall be entitled to the full and equal
                                  24
                                       enjoyment of the goods, services, facilities, privileges, advantages, and accommodations of any
                                  25
                                       place of public accommodation . . . without discrimination or segregation on the ground of race,
                                  26
                                       color, religion, or national origin.” 42 U.S.C. § 2000a. Defendants argue that Plaintiff’s Title II
                                  27
                                       claim fails on the following three separate, independent grounds: (1) YouTube is not a place of
                                  28
                                                                                         17
                                          Case 3:20-cv-00085-SK Document 63 Filed 05/20/20 Page 18 of 28




                                   1   public accommodation; (2) Plaintiff does not sufficiently allege facts to show intentional

                                   2   discrimination; and (3) Plaintiff failed to provide written notice. Because the Court finds that

                                   3   YouTube is not a place of public accommodation under the statute, Plaintiff’s Title II claim fails,

                                   4   and the Court need not address Defendants’ other grounds.

                                   5            The statute defines “place of public accommodation” to mean:

                                   6                   (1) any inn, hotel, motel, or other establishment which provides
                                                       lodging to transient guests . . .;
                                   7
                                                       (2) any restaurant, cafeteria, lunchroom, lunch counter, soda fountain,
                                   8                   or other facility principally engaged in selling food for consumption
                                                       on the premises . . .;
                                   9
                                                       (3) any motion picture house, theater, concert hall, sports arena,
                                  10                   stadium or other place of exhibition or entertainment; and
                                  11                   (4) any establishment (A)(i) which is physically located within the
                                                       premises of any establishment otherwise covered by this subsection,
                                  12                   or (ii) within the premises of which is physically located any such
Northern District of California
 United States District Court




                                                       covered establishment, and (B) which holds itself out as serving
                                  13                   patrons of such covered establishment.
                                  14   42 U.S.C.A. § 2000a(b).

                                  15            Title II of the Civil Rights Act “covers only places, lodgings, facilities and

                                  16   establishments.” Clegg v. Cult Awareness Network, 18 F.3d 752, 756 (9th Cir. 1994) (holding that

                                  17   a national organization was not sufficiently connected to a “place” open to the public). Construing

                                  18   the statutory language, the Ninth Circuit noted “[n]owhere does the statute . . . indicate

                                  19   congressional intent to regulate anything other than public facilities.” Id. at 755. The court further

                                  20   found:

                                  21                   Congress’ intent in enacting Title II was to provide a remedy only for
                                                       discrimination occurring in facilities or establishments serving the
                                  22                   public: to conclude otherwise would obfuscate the term “place” and
                                                       render nugatory the examples Congress provides to illuminate the
                                  23                   meaning of that term.
                                  24   Id.; see also Noah v. AOL Time Warner, Inc., 261 F. Supp. 2d 532, 541 (E.D. Va. 2003) (“as the

                                  25   relevant case law and an examination the statute’s exhaustive definition make clear, ‘places of

                                  26   public accommodation’ are limited to actual, physical places and structures, and thus cannot

                                  27   include chat rooms, which are not actual physical facilities but instead are virtual forums for

                                  28   communication”), aff’d sub nom. Noah v. AOL-Time Warner, Inc., 2004 WL 602711 (4th Cir.
                                                                                          18
                                          Case 3:20-cv-00085-SK Document 63 Filed 05/20/20 Page 19 of 28




                                   1   Mar. 24, 2004)); Ebeid v. Facebook, Inc., 2019 WL 2059662, at *6 (N.D. Cal. May 9, 2019)

                                   2   (finding services provided by Facebook’s online platform were “unconnected to entry into a public

                                   3   place or facility and therefore the plain language of Title II [made] the statute inapplicable”)

                                   4   (citing Clegg, 18 F.3d at 756).

                                   5          Plaintiff’s reliance on cases interpreting the American’s with Disabilities Act is misplaced.

                                   6   The ADA is different statute with different statutory language that defines places of public

                                   7   accommodation. See, e.g., Ramirez v. Petrillo, 2012 WL 12887630, at *2 (D. Or. Sept. 19, 2012)

                                   8   (noting the important differences between the ADA and the Civil Rights Act, including that “the

                                   9   ADA has a more expansive definition of ‘place of public accommodation,’ than the Civil Rights

                                  10   Act) (internal quotation marks and citation omitted). “The ADA’s more expansive definition of

                                  11   ‘place of public accommodation’ is not transferable to the Civil Rights Act: The Civil Rights Act

                                  12   expressly limits its scope to places of public accommodation “as defined in this section.” Id.
Northern District of California
 United States District Court




                                  13          Additionally, the Court notes that Ninth Circuit case upon which Plaintiff relies, Robles v.

                                  14   Domino's Pizza, LLC, expressly relies on the nexus between the company’s website and its

                                  15   physical restaurants to find that the plaintiff could state a claim under the ADA:

                                  16                  The alleged inaccessibility of Domino’s website and app impedes
                                                      access to the goods and services of its physical pizza franchise –
                                  17                  which are places of public accommodation. . . . Customers use the
                                                      website and app to locate a nearby Domino’s restaurant and order
                                  18                  pizzas for at-home delivery or in-store pickup. This nexus between
                                                      Domino’s website and app and physical restaurants – which
                                  19                  Domino’s does not contest – is critical to our analysis.
                                  20   913 F.3d 898, 905 (9th Cir. 2019).

                                  21          Because Title II of the Civil Rights Act applies only to physical facilities, the Court grants

                                  22   the motion to dismiss as to this claim.

                                  23                  iii.    Lanham Act.
                                  24          To state a claim under the Lanham act for false advertising under 15 U.S.C. §

                                  25   1125(a)(1)(B), Plaintiff must allege: “a ‘false or misleading representation of fact’ ‘in commercial

                                  26   advertising or promotion’ that ‘misrepresents the nature, characteristics, qualities, or geographic

                                  27   origin of his or her or another person’s goods, services, or commercial activities.’” Prager Univ.

                                  28   v. Google LLC, 951 F.3d 991, 999 (9th Cir. Feb. 26, 2020) (quoting Southland Sod Farms v.
                                                                                         19
                                          Case 3:20-cv-00085-SK Document 63 Filed 05/20/20 Page 20 of 28




                                   1   Stover Seed Co., 108 F.3d 1134, 1139 & n. 2 (9th Cir. 1997)).

                                   2          Defendants make two arguments against Plaintiff’s claim under the Lanham Act. First,

                                   3   they argue that Plaintiff lacks standing because he complains of a harm he incurred as a consumer

                                   4   from his use of YouTube, not as a competitor. Second, Defendants argue that the statements

                                   5   Plaintiff alleges as misrepresentations are non-actionable “puffery.”

                                   6                          a.      Whether Plaintiff Alleges an Actionable Injury.
                                   7          A plaintiff has a cause of action under a statute only if his or her interests “fall within the

                                   8   zone of interests protected by the law.” Lexmark Int’l, Inc. v. Static Control Components, Inc.,

                                   9   572 U.S. 118, 129 (2014) (internal quotation marks and citation omitted). “[T]to come within the

                                  10   zone of interests in a suit for false advertising under § 1125(a), a plaintiff must allege an injury to

                                  11   a commercial interest in reputation or sales.” Id. at 131-32. A consumer cannot bring a claim

                                  12   under the Lanham Act. Id. at 132. Additionally, a plaintiff must show proximate causation.
Northern District of California
 United States District Court




                                  13   “[T]hus . . . a plaintiff suing under § 1125(a) ordinarily must show economic or reputational injury

                                  14   flowing directly from the deception wrought by the defendant’s advertising; and that that occurs

                                  15   when deception of consumers causes them to withhold trade from the plaintiff.” Id. at 133.

                                  16          Plaintiff argues in opposition to the motion that he is both a consumer of, and a competitor

                                  17   with, Defendants because YouTube also creates and publishes videos. However, Plaintiff does not

                                  18   actually allege that he competes with YouTube. Moreover, even if Plaintiff did or could allege

                                  19   that he is a competitor with YouTube, the harm of which he complains stems from his relationship

                                  20   with YouTube as a consumer. The statements Plaintiff alleges which caused him harm relate to

                                  21   the type of forum Defendants provide, not the videos or content they create. (Dkt. No. 19, ¶ 65

                                  22   (alleging YouTube “markets itself as website that promotes free speech and freedom of expression

                                  23   free from censorship”), ¶ 259 (alleging Defendants “advertise themselves . . . as a forum for open

                                  24   and intellectually diverse expression” and advertise their services “as an equal, open and diverse

                                  25   public forum committed to American style free speech”).)

                                  26          Plaintiff alleges he has been injured by lower and diverted viewership, decreased and lost

                                  27   ad revenue, a reduction in advertisers, and damage to his brand, reputation and goodwill. (Id., ¶

                                  28   260.) It is not clear how Defendants’ statements about hosting an open forum, as opposed to
                                                                                          20
                                          Case 3:20-cv-00085-SK Document 63 Filed 05/20/20 Page 21 of 28




                                   1   YouTube’s censorship or demonetization of his videos, caused Plaintiff any reputational harm.

                                   2   Even if Plaintiff could allege facts to show that Defendants’ statements about the openness of its

                                   3   forum caused Plaintiff some loss to his commercial interest or reputational harm, the harm

                                   4   occurred by YouTube’s enforcement of its policies to those who post on its website. In other

                                   5   words, it is a harm Plaintiff incurred by interacting with YouTube as a consumer, not as a

                                   6   competitor. Therefore, Plaintiff lacks standing to bring a claim under the Lanham Act.

                                   7                           b.      Whether Plaintiff Alleges an Actionable Statement.
                                   8          Additionally, Defendants argue that Plaintiff’s claim fails for the independent reason that

                                   9   Plaintiff’s alleged statements are mere “puffery.” Statements are “considered puffery if the claim

                                  10   is extremely unlikely to induce consumer reliance. Newcal Indus., Inc. v. Ikon Office Sol., 513

                                  11   F.3d 1038, 1053 (9th Cir. 2008); see also Coastal Abstract Serv. Inc. v. First Am. Title Ins. Co.,

                                  12   173 F.3d 725, 731 (9th Cir. 1999) (statements that are so vague they are not “capable of being
Northern District of California
 United States District Court




                                  13   proved false” are non-actionable). “Ultimately, the difference between a statement of fact and

                                  14   mere puffery rests in the specificity or generality of the claim.” Newcal Indus., 513 F.3d at 1053.

                                  15   A statement that is “quantifiable, that makes a claim as to the ‘specific or absolute characteristics

                                  16   of a product,’ may be an actionable statement of fact while a general subjective claim about a

                                  17   product is non-actionable puffery.” Id. (quoting Cook, 911 F.2d at 246).

                                  18          In Prager University, the Ninth Circuit held that a claim against YouTube failed because

                                  19   the plaintiff’s alleged statements, including that “everyone deserves to have a voice” and “people

                                  20   should be able to speak freely . . .” as Plaintiff also alleges here, 4 were not actionable under the

                                  21
                                              4
                                  22              Plaintiff alleges that Defendants made the following statement:

                                  23                    Our Mission is to give everyone a voice and show them the world.
                                                        We believe that everyone deserves to have a voice, and that the world
                                  24                    is a better place when we listen, share and build community through
                                                        our stories.
                                  25
                                                        Our values are based on four essential freedoms that define who we
                                  26                    are.

                                  27                    Freedom of Expression:
                                                        We believe people should be able to speak freely, share opinions,
                                  28                    foster open dialogue, and that creative freedom leads to new voices,
                                                        formats, and possibilities.
                                                                                         21
                                          Case 3:20-cv-00085-SK Document 63 Filed 05/20/20 Page 22 of 28




                                   1   Lanham Act. Prager University, 951 F.3d at 1000. The Ninth Circuit explained that:

                                   2                  YouTube’s braggadocio about its commitment to free speech
                                                      constitutes opinions that are not subject to the Lanham Act. Lofty but
                                   3                  vague statements like “everyone deserves to have a voice, and that the
                                                      world is a better place when we listen, share and build community
                                   4                  through our stories” or that YouTube believes that “people should be
                                                      able to speak freely, share opinions, foster open dialogue, and that
                                   5                  creative freedom leads to new voices, formats and possibilities” are
                                                      classic, non-actionable opinions or puffery.
                                   6
                                       Id. (citing Newcal Indus., Inc. v. Ikon Office Sol., 513 F.3d 1038, 1053 (9th Cir. 2008)).
                                   7
                                       Defendants’ statement about providing a voice and freedom of expression is the only statement
                                   8
                                       Plaintiff alleges. To the extent Plaintiff includes a larger excerpt of Defendants’ statement,
                                   9
                                       including opinions on the freedom of information, of opportunity, and to belong, it is of a similar
                                  10
                                       “[l]ofty but vague” nature, and thus, are similarly non-actionable opinions. Prager University,
                                  11
                                       951 F.3d at 1000.
                                  12
Northern District of California




                                              Plaintiff also generally alleges that Defendants falsely advertise as a forum for open and
 United States District Court




                                  13
                                       intellectually diverse expression and falsely advertise their services “as an equal, open and diverse
                                  14
                                       public forum committed to American style free speech.” (Id., ¶ 259.) It is not clear if Plaintiff is
                                  15
                                       drawing that conclusion from the statement it quotes in paragraph 65 of its operative complaint, or
                                  16
                                       if he is relying on additional statements. To the extent Plaintiff is merely drawing that conclusion
                                  17
                                       from the statements quoted in paragraph 65, as stated above, the Ninth Circuit held that these
                                  18
                                  19

                                  20
                                                      Freedom of Information
                                  21
                                                      We believe everyone should have easy, open access to information
                                  22                  and that video is a powerful force for education, building
                                                      understanding, and documenting world events, big and small.
                                  23
                                                      Freedom of Opportunity:
                                  24                  We believe everyone should have a chance to be discovered, build a
                                                      business and succeed on their own terms, and that people-not
                                  25                  gatekeepers-decide what’s popular.

                                  26                  Freedom to Belong:
                                                      We believe everyone should be able to find communities of support,
                                  27                  breakdown barriers, transcend borders and come together around
                                                      shared interests.
                                  28
                                              (Dkt. No. 19, ¶ 65.)
                                                                                        22
                                             Case 3:20-cv-00085-SK Document 63 Filed 05/20/20 Page 23 of 28




                                   1   statements are non-actionable puffery. To the extent Plaintiff is drawing this conclusion from

                                   2   other statements, Plaintiff’s claim fails for not identifying the specific statements. Therefore, the

                                   3   Court grants Defendants’ motion as to Plaintiff’s claim under the Lanham Act for this additional

                                   4   reason.

                                   5                     iv.     Fraud.
                                   6             To plead a claim for fraud based on an omission, Plaintiff must allege the following: “(1)

                                   7   the concealment or suppression of material fact, (2) a duty to disclose the fact to the plaintiff, (3)

                                   8   intentional concealment with intent to defraud, (4) justifiable reliance, and (5) resulting damages.”

                                   9   Mui Ho v. Toyota Motor Corp., 931 F. Supp. 2d 987, 999 (N.D. Cal. 2013); see also Tenet

                                  10   Healthsystem Desert, Inc. v. Blue Cross of Cal., 245 Cal. App. 4th 821, 844 (2016). “[T]he

                                  11   elements of fraud and deceit based on concealment are the same as for intentional fraud, with the

                                  12   additional requirement that the plaintiff allege that the defendant concealed or suppressed a
Northern District of California
 United States District Court




                                  13   material fact in a situation in which the defendant was under a duty to disclose that material fact.”

                                  14   Tenet Healthsystem Desert, 245 Cal. App. 4th at 844. Where, as here, the transactions do not

                                  15   involve fiduciary or confidential relationships, a duty to disclose arises when:

                                  16                     (1) the defendant makes representations but does not disclose facts
                                                         which materially qualify the facts disclosed, or which render his
                                  17                     disclosure likely to mislead; (2) the facts are known or accessible only
                                                         to defendant, and defendant knows they are not known to or
                                  18                     reasonably discoverable by the plaintiff; [or] (3) the defendant
                                                         actively conceals discovery from the plaintiff.
                                  19
                                       Id.
                                  20
                                                 Plaintiff fails to allege facts sufficient to support a duty to disclose. Additionally, Plaintiff
                                  21
                                       fails to allege concealment of any material facts or any reasonable reliance on the purported
                                  22
                                       omissions in light of YouTube’s disclosures in its terms and guidelines. A plaintiff cannot
                                  23
                                       demonstrate reasonable reliance on an alleged omission when the purportedly omitted fact is
                                  24
                                       disclosed in the contract. Davis v. HSBC Bank Nevada, N.A., 691 F.3d 1152, 1163-64 (9th Cir.
                                  25
                                       2012) (finding plaintiff could not demonstrate justifiable reliance on purported failure to disclose
                                  26
                                       annual fee because fee was disclosed in terms to which plaintiff agreed); Circle Click Media LLC
                                  27
                                       v. Regus Mgmt. Grp. LLC, 2013 WL 57861, at *11 (N.D. Cal. Jan. 3, 2013) (same); c.f. Woods v.
                                  28
                                                                                            23
                                          Case 3:20-cv-00085-SK Document 63 Filed 05/20/20 Page 24 of 28




                                   1   Google, Inc., 889 F. Supp. 2d 1182, 1195-96 (N.D. Cal. 2012) (finding that plaintiff could not

                                   2   reasonably rely on statements that contradicted the clear language of an advertising agreement).

                                   3           In essence, Plaintiff alleges that Defendants wrongfully censor hate speech and do so at the

                                   4   behest of foreign governments in contravention of “American Constitutional style free speech.”

                                   5   (Dkt. No. 19, ¶ 237.) In their fraud claim, Plaintiff allege that Defendants failed to disclose that

                                   6   they wrongfully censor hate speech and do so at the behest of foreign governments in

                                   7   contravention of American Constitutional free speech. However, YouTube discloses that it

                                   8   reviews flagged content to determine whether it violates its Community Guidelines, which in turn

                                   9   state that “Hateful content” is prohibited. (Dkt. No. 28, Ex. B.) YouTube further discloses in its

                                  10   monetization policies that videos with ads must meet its Advertiser-friendly content guidelines

                                  11   and that content, including “Hateful content,” which violates its Community Guidelines is not

                                  12   eligible for monetization. (Id., Ex. C.) YouTube’s Advertiser-friendly content guidelines
Northern District of California
 United States District Court




                                  13   provides “examples of content not suitable for ads, which will result in a ‘limited or no ads’

                                  14   monetization state[,]” as well as topics that are “not advertiser-friendly[,]” such as: “Hateful

                                  15   content[.]” (Id., Ex. D.)

                                  16           In light of these disclosures, the Court finds that Plaintiff fails to plead facts to show an

                                  17   omission which contradicts the terms of YouTube’s terms and guidelines, which are incorporated

                                  18   by reference into Plaintiff’s operative complaint. Additionally, the Court finds that any reliance

                                  19   on the alleged omissions would not be reasonable in light of these disclosures. To the extent

                                  20   Plaintiff alleges that blocking or demonetizing videos which violate YouTube’s terms and

                                  21   guidelines is wrongful because it is done at the behest of foreign governments, Plaintiff has not

                                  22   alleged any facts to show how such an omission would be material.

                                  23           Plaintiff also alleges that Defendants maintained “blacklists” and failed to disclose that

                                  24   they did so. (Dkt. No. 19, ¶¶ 171, 180, 238, 239.) However, Plaintiff fails to allege that he was on

                                  25   an alleged blacklist and/or what the blacklist was for or how Defendants used the blacklists. In the

                                  26   absence of such allegations, Plaintiff fails to state a claim for fraud.

                                  27                   v.      Breach of Implied Covenant of Good Faith and Fair Dealing.
                                  28           “[U]nder California law, all contracts have an implied covenant of good faith and fair
                                                                                          24
                                          Case 3:20-cv-00085-SK Document 63 Filed 05/20/20 Page 25 of 28




                                   1   dealing.” In re Vylene Enterprises, Inc., 90 F.3d 1472, 1477 (9th Cir. 1996) (citing Harm v.

                                   2   Frasher, 181 Cal. App. 2d 405, 417 (1960)). The covenant “exists merely to prevent one

                                   3   contracting party from unfairly frustrating the other party’s right to receive the benefits of the

                                   4   agreement actually made.” Guz v. Bechtel Nat. Inc., 24 Cal. 4th 317, 349 (2000). However, the

                                   5   covenant “cannot impose substantive duties or limits on the contracting parties beyond those

                                   6   incorporated in the specific terms of their agreement.” Id. Thus, to the extent a plaintiff seeks to

                                   7   impose limits “beyond those to which the parties actually agreed, the [implied covenant] claim is

                                   8   invalid. To the extent the implied covenant claim seeks simply to invoke terms to which the

                                   9   parties did agree, it is superfluous.” Id. at 352 (emphasis in original). “The central teaching of

                                  10   Guz is that in most cases, a claim for breach of the implied covenant can add nothing to a claim for

                                  11   breach of contract.” Lamke v. Sunstate Equipment Co., LLC., 387 F. Supp. 2d 1044, 1047 (N.D.

                                  12   Cal. 2004). Nevertheless, a plaintiff may bring implied covenant claim where the plaintiff alleges
Northern District of California
 United States District Court




                                  13   that the defendant acted in bad faith to frustrate the contract’s benefits. See Guz, 24 Cal. 4th at

                                  14   353 n.18 (acknowledging that “the covenant might be violated if termination of an at-will

                                  15   employee was a mere pretext to cheat the worker out of another contract benefit to which the

                                  16   employee was clearly entitled. . . .”).

                                  17          It is well established that “the scope of conduct prohibited by the covenant of good faith is

                                  18   circumscribed by the purposes and express terms of the contract.” Carma Developers (Cal.), Inc.

                                  19   v. Marathon Dev. California, Inc., 2 Cal. 4th 342, 373 (1992). “The implied covenant of good

                                  20   faith and fair dealing rests upon the existence of some specific contractual obligation.” Racine &

                                  21   Laramie, Ltd. v. Dep’t of Parks & Recreation, 11 Cal. App. 4th 1026, 1031 (1992) (citing Foley v.

                                  22   Interactive Data Corp., 47 Cal. 3d 654, 683-84, 689-90 (1988)). “The covenant of good faith is

                                  23   read into contracts in order to protect the express covenants or promises of the contract, not to

                                  24   protect some general public policy interest not directly tied to the contract’s purpose.” Foley, 47

                                  25   Cal. 3d at 690.

                                  26          Here, Plaintiff alleges that he entered into contracts with Defendants for their services and

                                  27   that the contracts give Defendants unilateral discretion to remove, restrict, demonetize or demote

                                  28   his content. (Dkt. No. 19, ¶ 245.) The contracts also allow Defendants to change the terms at any
                                                                                         25
                                          Case 3:20-cv-00085-SK Document 63 Filed 05/20/20 Page 26 of 28




                                   1   time without notice. (Id.) Plaintiff further alleges none of his demonetized or restricted videos

                                   2   violated the letter or spirit of their contracts. (Id., ¶ 247.) Plaintiff contends that, pursuant to the

                                   3   contracts, he was entitled to a wide audience and to some portion of the profits from

                                   4   advertisements that Defendants earned from hosting Plaintiff’s content. (Id., ¶ 248.) Defendants

                                   5   breached the covenant of good faith and fair dealing by unfairly and unlawfully interfering with

                                   6   his rights to receive the benefits of the contracts. (Id.)

                                   7           As Plaintiff alleges, the contracts he had with Defendants authorized them to remove,

                                   8   restrict and demonetize his posted videos unilaterally, at their discretion. (Id., ¶ 245.) As

                                   9   YouTube’s terms and guidelines state: “YouTube is not obligated to display any advertisements

                                  10   alongside your videos and may determine the type and format of ads available on the YouTube

                                  11   Service.” (Dkt. No. 28, Ex. A, ¶ 1.1.) YouTube’s Community Guidelines lists several categories

                                  12   of prohibited material, including “Hateful content.” (Id., Ex. B.) YouTube’s monetization
Northern District of California
 United States District Court




                                  13   policies provide that videos will only be “monetized” if they comply with YouTube’s Advertiser-

                                  14   friendly content guidelines and that content that violates its Community Guidelines, including

                                  15   “Hateful content,” is not eligible for monetization and will be removed from YouTube. (Id., Ex.

                                  16   C.) YouTube’s Advertiser-friendly content guidelines provides “examples of content not suitable

                                  17   for ads, which will result in a ‘limited or no ads’ monetization state[,]” as well as topics that are

                                  18   “not advertiser-friendly[,]” such as “Hateful content.” (Id., Ex. D.)

                                  19           Plaintiff repeatedly complains in his operative complaint that Defendants are wrongfully

                                  20   censoring his hate speech. (Dkt. No. 19, ¶ 39 (alleging Defendants have been involved with the

                                  21   European Union in launching an online “code of conduct” aimed at fighting hate speech), ¶ 41, ¶

                                  22   45 (Google enforces the European Union’s hate speech laws online), ¶ 60 (same regarding

                                  23   Christchurch call agreement), ¶ 76 (Google abandoned free speech by demonetizing videos with

                                  24   hateful content), ¶¶ 210-211, ¶ 212 (Defendants violated Plaintiff’s First Amendment rights by

                                  25   censoring and demonetizing his hate speech), ¶ 215 (Defendants knowingly enforced foreign

                                  26   governments’ hate speech and censorship laws against him), ¶ 272 (a controversy exists between

                                  27   Plaintiff and Defendants regarding Defendants’ hate speech policies).) However, as Plaintiff

                                  28   concedes, YouTube’s terms and guidelines explicitly authorize YouTube to remove or demonetize
                                                                                          26
                                          Case 3:20-cv-00085-SK Document 63 Filed 05/20/20 Page 27 of 28




                                   1   content that violate its policies, including “Hateful content.” Therefore, Defendants’ removal or

                                   2   demonetization of Plaintiff’s videos with “Hateful content” or hate speech was authorized by the

                                   3   parties’ agreements and cannot support a claim for breach of the implied covenant of good faith

                                   4   and fair dealing. Carma Developers, 2 Cal. 4th at 374 (“if defendants were given the right to do

                                   5   what they did by the express provisions of the contract there can be no breach”); see also Ebeid v.

                                   6   Facebook, Inc., 2019 WL 2059662, at *8 (N.D. Cal. May 9, 2019) (finding that plaintiff’s breach

                                   7   of implied covenant of good faith and fair dealing claim failed because plaintiff conceded that

                                   8   Facebook had the contractual right to remove or disapprove any post or ad at Facebook’s sole

                                   9   discretion). Thus, Plaintiff fails to state a claim for breach of the implied covenant of good faith

                                  10   and fair dealing.

                                  11                  vi.     Tortious Interference with Economic Advantage.
                                  12          In order to state a claim for tortious interference with prospective economic advantage,
Northern District of California
 United States District Court




                                  13   Plaintiff must allege: “(1) an economic relationship between the plaintiff and some third party,

                                  14   with the probability of future economic benefit to the plaintiff; (2) the defendant’s knowledge of

                                  15   the relationship; (3) intentional acts on the part of the defendant designed to disrupt the

                                  16   relationship; (4) actual disruption of the relationship; and (5) economic harm to the plaintiff

                                  17   proximately caused by the acts of the defendant.” Korea Supply Co. v. Lockheed Martin Corp., 29

                                  18   Cal. 4th 1134, 1153 (2003) (internal quotations and citations omitted). Additionally, a plaintiff

                                  19   must plead “that the defendant’s interference was wrongful ‘by some measure beyond the fact of

                                  20   the interference itself.’” Della Penna v. Toyota Motor Sales, U.S.A., Inc., 11 Cal. 4th 376, 393

                                  21   (1995). “[A]n act is independently wrongful if it is unlawful . . . if it is proscribed by some

                                  22   constitutional, statutory, regulatory, common law, or other determinable legal standard.” Korea

                                  23   Supply Co. v. Lockheed Martin Corp., 29 Cal. 4th 1134, 1159 (2003).

                                  24          Plaintiff has not alleged an economic relationship that he has with a third party or that

                                  25   Defendant knew of any such relationship. Thus, Plaintiff fails to state a claim for tortious

                                  26   interference with prospective economic advantage. Additionally, Plaintiff fails to allege that

                                  27   Defendants’ alleged interference was wrongful “by some measure beyond the fact of the

                                  28   interference itself.” Della Penna, 11 Cal. 4th at 393. Accordingly, Plaintiff fails to allege facts
                                                                                         27
                                          Case 3:20-cv-00085-SK Document 63 Filed 05/20/20 Page 28 of 28




                                   1   sufficient to state a claim for tortious interference with prospective economic advantage.

                                   2                  vii.    Declaratory Relief.
                                   3          Plaintiff seeks declaratory relief on his federal claims. Because Plaintiff fails to allege

                                   4   facts sufficient to state these claims against Defendants, this claim fails as well.

                                   5                                              CONCLUSION

                                   6          Therefore, for the foregoing reasons, the Court GRANTS Defendants’ motion to dismiss

                                   7   and dismisses all of Plaintiff’s claims. This dismissal is with prejudice because granting leave

                                   8   would be futile. Additionally, because the Court dismisses all of Plaintiff’s claims with prejudice,

                                   9   the Court DENIES Plaintiff’s motions for temporary restraining order and preliminary injunction

                                  10   and for expedited discovery as MOOT. The Court will issue a separate judgment in favor of

                                  11   Defendants. The Clerk is instructed to close the file.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: May 20, 2020

                                  14                                                     ______________________________________
                                                                                         SALLIE KIM
                                  15                                                     United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          28
